Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  138815 & (51)                                                                                       Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  TAMMY JOHNSON, Guardian of NANCY                                                                     Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  EASTMAN, a Legally Incapacitated Person,                                                             Diane M. Hathaway
           Plaintiff-Appellant,                                                                       Alton Thomas Davis,
  v                                                                 SC: 138815                                           Justices
                                                                    COA: 281624
                                                                    Genesee CC: 06-084203-NF
  WAUSAU INSURANCE COMPANY and
  NATIONWIDE INDEMNITY, INC.,
           Defendants-Appellees,
  and
  LIBERTY MUTUAL INSURANCE
  COMPANY and ASSIGNED CLAIMS
  FACILITY,
             Defendants.
  _________________________________________/

          On order of the Court, the application for leave to appeal the March 24, 2009
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  the October 11, 2007 order of the Genesee Circuit Court and we REMAND this case to
  the Genesee Circuit Court for reconsideration in light of Univ of Mich Regents v Titan Ins
  Co, 487 Mich ___ (2010) (Docket No. 136905). The motion for miscellaneous relief is
  GRANTED.

        CORRIGAN, J. (concurring).

         I continue to adhere to the analyses set forth in Justice MARKMAN’s dissenting
  opinion in Univ of Mich Regents v Titan Ins Co, 487 Mich ___ (2010), and my statement
  dissenting from the denial of rehearing in that case, ___ Mich ___ (2010) (October 15,
  2010).

        YOUNG, J. (concurring).

          Although I concur in this Court’s decision to remand this case in light of Univ of
  Mich Regents v Titan Ins Co, 487 Mich ___ (2010), I continue to adhere to the positions
  stated in Justice MARKMAN’s dissenting opinion in that case, which I joined.



                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2010                    _________________________________________
         p1018                                                                 Clerk